Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 1 of 13 PageID 709




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA                )
                                            )
          v.                                ) CASE NO. 3:19-cr-00001-TJC-PDB
                                            )
    JOHN R. NETTLETON,                      )
                                            )
          Defendant.                        )

                    GOVERNMENT’S MOTION IN LIMINE
                   TO EXCLUDE IRRELEVANT EVIDENCE

    I.    INTRODUCTION

         The United States of America, by and through undersigned counsel,

   respectfully submits this Motion in Limine to Exclude Irrelevant Evidence.

         At the December 16, 2019 pretrial hearing, the Defendant suggested to

   the Court that he may seek to introduce two types of inadmissible evidence and

   argument: 1) suggestions that the Government engaged in selective prosecution;

   and 2) invitations to the jury to speculate that the Defendant withheld

   information from NCIS because he was concerned about NCIS’s alleged

   mistreatment of his family.

         This Court should prohibit this impermissible evidence and argument

   because 1) selective prosecution is a legal defense not appropriate for the jury’s

   consideration; and 2) NCIS Agents did not interview any of the Defendant’s

   family until after the Defendant’s allegedly obstructive and concealing conduct
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 2 of 13 PageID 710




   was completed.

       II.   THE DEFENDANT IS PROPOSING TO MAKE ARGUMENTS
             TO THE JURY THAT ARE SELECTIVE PROSECUTION
             CLAIMS THAT SHOULD BE EXCLUDED.

             A.    Background

             At the December 16 hearing, the Defendant suggested that he may elicit

   testimony or argue to the jury that the Government has engaged in selective

   prosecution. See Ex. A (transcript of Dec. 16, 2019 hr’g) at 39 (statement by

   defense counsel: “if we were in a military courtroom -- if this had been a Navy

   case, as probably it should have been in the first place.”). To be certain, the

   Defendant later foreswore such a defense, stating “Judge, we're not going to

   introduce any of this to the jury about any kind of selective prosecution.” Id.

   at 67. The Defendant continued:

                   I mean, we know historically what we're not going to
                   get into is that the government here spent two years
                   in front of two different grand juries trying to indict
                   Mr. Nettleton, that Mr. Nettleton was relieved of
                   duty, and he sat for two years in Jacksonville
                   continuing to work his service and then retired, and
                   then they -- shortly thereafter, they brought the
                   indictment.
   Id at 68.1



   1
          Should the Defendant mention before the jury that the Defendant “sat
   two years in Jacksonville” the Government should be permitted to inform the
   jury that the Government and the Defendant engaged in nearly eight months of
   ultimately unsuccessful plea negotiations which began nearly one year before
   the Defendant retired from the Navy.


                                             2
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 3 of 13 PageID 711




         However, the Defendant also made clear that he intends to argue that the

   NCIS agents were predisposed to believing that the Defendant murdered Chris

   Tur and so tried to influence witnesses, such as Dr. Gordon, who performed the

   autopsy of Tur’s body:

                And the reason we want them to call Dr. Gordon,
                Judge, is that we intend to prove that there's some
                fishy business going on with the government, NCIS,
                and other members of this investigative team that is
                going to play out in front of this jury, and really call
                into question the credibility of the people who
                conducted this investigation.

   Ex. A at 63). The Defendant later clarified the nature of the “fishy business”

   to which he was referring, asserting that the autopsy report of Dr. Gordon “has

   what we consider some driven – improper opinion testimony that was driven

   by one of their NCIS agents.”2 Id. at 65. The Defendant then stated, “But in

   the course of this investigation, NCIS conducts this investigation and it is clear

   that they are not being fair and focused when they're looking at Mr. Nettleton.

   . . . And there is going to be evidence that there were some things said to Dr.

   Gordon by one of their agents that you can call into question about -- that these

   folks are being fair-minded and open-minded during this process.”       Id. at 68

   The Defendant continued:


   2
         However, it should be noted that the Defendant has not moved to
   exclude Dr. Gordon’s testimony on the grounds that he expressed improper
   opinions.



                                           3
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 4 of 13 PageID 712




                  So there's a lot of collateral stuff that's going on in this
                  investigation that clearly goes to their reliability in
                  collecting evidence; their focus that they have in
                  trying to say that he did this, he should have done
                  that; their leading kind of focus with some of the
                  witnesses, some of the interview processes, some of
                  the collection of evidence -- all that is going to call
                  into question whether you can trust this investigative
                  body who conducted this investigation. And that's
                  extremely important in this particular case.
   Id. at 69.

          B.      Discussion

          The Government anticipates, based on these statements, that the

   Defendant will attempt to elicit testimony that certain NCIS agents believed

   that the Defendant was responsible for Tur’s death and should have been

   charged with different crimes.        This is an impermissible claim of selective

   prosecution.

          It is well-settled that claims of selective prosecution are legal arguments

   not proper for the jury’s consideration. “A selective-prosecution claim is not a

   defense on the merits to the criminal charge itself, but an independent assertion

   that the prosecutor has brought the charge for reasons forbidden by the

   Constitution.”      United States v. Armstrong, 517 U.S. 456, 463 (1996).

   Accordingly, “[t]he selective prosecution defense is an issue for the court to

   decide, not an issue for the jury.” United States v. Jones, 52 F.3d 924, 927 (11th

   Cir. 1995); see also United States v. Jennings, 991 F.2d 725, 730 (11th Cir. 1993).




                                               4
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 5 of 13 PageID 713




   In other words, because “[s]elective prosecution has no bearing on the

   determination of factual guilt,” such a claim must “be raised by pretrial motion”

   and not presented to the jury. United States v. Scrushy, 721 F.3d 1288, 1305

   (11th Cir. 2011).

         Selective prosecution claims can take many forms, such as that the

   charges should have been brought in another court, as when the Defendant

   asserted that the case “should have been” brought by the Navy as a court

   martial.   Ex. A at 39.    The claim that the choice between two courts of

   concurrent jurisdiction, in this case federal district court and a court martial,

   was made with some insidious purpose is an allegation of selective prosecution.

   See United States v. Barry, 2019 U.S. Dist. LEXIS 95042 (D.D.C. 2019) (rejecting

   defendant’s claim of selective prosecution simply because he was prosecuted in

   a court of concurrent jurisdiction, despite others charged with the same offense

   being charged in a different court.).

         Although the Defendant specifically stated that he would not employ a

   defense before the jury of selective prosecution, his later statements regarding

   the conduct of NCIS Agents, in particular with regard to Dr. Gordon, imply

   that he intends to suggest that NCIS Agents reached certain conclusions that

   other charges, such as murder, were appropriate and pushed witnesses to agree.

   This too is an argument of selective prosecution. Challenges to the specific




                                           5
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 6 of 13 PageID 714




   charges (as opposed to the decision of whether or not to prosecute at all) are

   claims of selective prosecution which are not proper to be brought before the

   jury. See United States v. Goodwin, 457 U.S. 368, 384 (1982) (emphasis added)

   (discussing the applicability of vindictive prosecution standards to a defendant’s

   issue with charging decisions; see also United States v. Barner, 441 F.3d 1310, 1318

   (11th Cir. 2006) (explaining that superseding indictments that encompassed

   previous, defective charges did not constitute vindictive prosecution).

         Questions regarding the opinions of NCIS Agents as to the proper

   charges present additional problems. First, a law enforcement agent’s personal

   or professional opinion as to whether the defendant committed a crime is

   impermissible opinion testimony whether asked by the defendant or the

   government. See Iva Ikuko Toguri D'Aquino v. United States, 192 F.2d 338, 371

   (9th Cir. 1951) (upholding the trial court’s refusal to allow the defendant to ask

   the “highly objectionable” question of the government agent’s opinion of guilt

   or innocence “because it sought a conclusion from a witness upon the question

   which was exclusively within the province of the jury.”). The Defendant may

   claim that questions about personal opinion are simply a means to elicit bias,

   which is always relevant, but questions about a law enforcement agent’s

   professional judgment regarding a crime are not about personal animus towards

   the Defendant and so do not go to bias. Id. (question about government agent’s




                                            6
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 7 of 13 PageID 715




   opinion as to guilt or innocence “was not designed to demonstrate either bias

   or lack of bias.”).

          Even if such questions were probative of bias, “[t]he extent to which a

   witness may be cross-examined for the purposes of showing bias rests on the

   sound discretion of the trial judge. Howell v. Am. Live Stock Ins. Co., 483 F.2d

   1354, 1357 (5th Cir. 1973) (citing Alford v. United States, 282 U.S. 687, 696

   (1930)). The Court must “balance the probative value of the evidence sought

   to be introduced against the risks its admission may entail.” Howell, 483 F.2d

   at 1357. “The potential risks may include the possibility of undue prejudice,

   embarrassment, or harassment, either to the witness or to a party; the possibility

   of misleading or confusing the jury or the possibility of undue delay or waste of

   time. Id. (citation omitted); FED. R. EVID. 403. Here, an agent’s conclusion or

   belief as to the Defendants role in Tur’s death runs significant risk of misleading

   and confusing the jury into thinking that the Agent’s opinion as to what charge

   the evidence supports is important, rather than the jury’s own judgment as to

   whether the Government has met its burden.

          Second, should the Defendant probe into whether NCIS Agents believed

   during the investigation that the Defendant was responsible Tur’s death and

   imply that such a opinion was improper, the Government should be entitled to

   rehabilitate the witness by allowing them to explain to the jury why they held




                                           7
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 8 of 13 PageID 716




   such a belief, if they did. The reasons for holding that opinion, if any Agent

   did, will be relevant to show the jury that the opinion was based on the facts

   gathered in the investigation and not a bias against the Defendant or other

   improper motive. This outcome is untenable—it invites a mini-trial about

   whether the Agents’ professional judgments as to murder were well-founded

   and confuses and misleads the jury into thinking it must decide whether the

   Defendant is responsible for Tur’s death. This is exactly what the Defendant

   accused the Government of trying to do. See Ex. A at 58 (“So what the Court

   is going to see happen here, which has already started at the very beginning of

   this process, is that the government's going to make this a murder case.”); 60

   (“The government wants to incite this jury into leading a charge of murder

   against my client. That's what this is all about. And that's what you're going to

   see.”). For these reasons, even if questions about Agents’ opinions about the

   proper charges were relevant, which they are not, they should be excluded

   because of the dangers of confusing the issues and misleading the jury. FED.

   R. EVID. 403.

   III.   DEFENDANT’S ARGUMENT HE WITHHELD INFORMATION
          FROM NCIS BECAUSE OF ALLEGED MISTREATMENT OF HIS
          FAMILY BY NCIS AGENTS SHOULD BE EXCLUDED.

          A.    Background

          At the December 16 hearing, the Defendant stated that one of his




                                          8
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 9 of 13 PageID 717




   defenses will be that the Defendant did not tell NCIS the truth about what

   happened on January 9, 2015 because NCIS had mistreated his family during

   the investigation, which made the Defendant hesitant to speak to NCIS. As

   counsel for the Defendant stated during the December 16 hearing:

                There's going to be evidence that they mistreated his
                family, his children. And all of this is going to be
                relevant to why he may not have come forward and
                trusted these folks in the investigation unit, because
                of the way they were being treated and the things that
                were going on.

   Ex. A at 68-69.

         B.     Discussion

        As an initial matter, this anticipated defense is factually implausible, if not

   impossible, because the obstructive and misleading conduct and false

   statements alleged in the Indictment all occurred between Tur’s initial

   disappearance on January 10 and January 21, the date Nettleton left GTMO.

   See Ind. (Dkt. 1) at ¶¶ 16-59.3 The first NCIS interview of any member of the

   Nettleton family occurred on January 20, when Agents interviewed the

   Defendant’s then 14-year-old daughter, Julia, in the presence of her mother and

   simultaneously interviewed the Defendant. The Defendant’s two sons were




   3
         The only post-GTMO conduct alleged in the Indictment is that the
   Defendant continued to encourage Lara Tur to lie about their affair from the
   time he left the island on January 21, 2015 until November 2016.


                                           9
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 10 of 13 PageID 718




   both attending college in Florida and therefore not present at GTMO during the

   entire period from when Tur went missing until the Defendant was relieved of

   command and removed from GTMO on January 21. Therefore, as a matter

   of fact, it seems unlikely, if not impossible, that NCIS’s conduct toward his

   family affected the Defendant’s actions from January 10 to January 20 in any

   way.

          Of course, the Defendant is entitled to cross-examine testifying NCIS

   witnesses about their own conduct during the investigation, to the extent that

   such conduct is relevant to the witness’s credibility. However, testimony from

   witnesses about NCIS agents’ misconduct on GTMO during the period in

   question is not relevant to or probative of why the Defendant made misleading

   and false statements, and therefore is inadmissible, unless it can be shown that

   the Defendant was aware of such conduct prior to his alleged obstructive

   conduct. FED. R. EVID. 401. This testimony would be irrelevant because it

   invites the jury to speculate as to whether or not the Defendant knew of such

   conduct, and if he did, whether it motivated his own conduct. Furthermore,

   evidence of the conduct of an NCIS agent, if unconnected to the Defendant’s

   knowledge of that conduct in the relevant time period, would have minimal

   probative value that would be outweighed by the risks of misleading the jury

   and confusing the issues.     FED. R. EVID. 403.      Finally, the Defendant’s




                                         10
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 11 of 13 PageID 719




   knowledge must be shown through admissible evidence, not through

   inadmissible out-of-court statements by the Defendant to others that he heard

   of such conduct and it affected his actions. See FED. R. EVID 801(d)(1)(A)

   (defining as non-hearsay statements of a party only if offered against—and not

   by—a party).

         The Government is unable to point to specific instances of alleged

   misconduct to be excluded because the Government is unaware of any

   misconduct by any NCIS Agent towards the Defendant’s family or others and

   the timeline of interviews makes it unlikely, if not impossible, that any conduct

   by any NCIS Agent caused any of the Defendant’s conduct alleged in the

   Indictment.    Therefore, the Government asks this Court to prohibit the

   Defendant from introducing evidence of alleged misconduct by NCIS agents,

   other than proper impeachment of Government witnesses,             4
                                                                          unless the

   Defendant can show, by admissible non-hearsay evidence, that Defendant was

   aware of such conduct prior to his alleged obstructive conduct.

   IV.   CONCLUSION

         For the reasons stated herein, the United States respectfully requests that

   this Court exclude 1) any argument to the jury or testimony suggesting the


   4
         The Defendant has noticed several NCIS Agents on his witness list, and
   of course, it would be improper to call an NCIS Agent—or any witness for that
   matter—for the sole purpose of impeaching the witness.


                                          11
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 12 of 13 PageID 720




   Government engaged in selective prosecution; and 2) any evidence of alleged

   misconduct by NCIS agents, other than proper impeachment of Government

   witnesses, unless the Defendant can show, by admissible non-hearsay evidence,

   that Defendant was aware of such conduct prior to his alleged obstructive

   conduct.



                                   Respectfully submitted,

                                       /s/ Peter M. Nothstein
                                   Counsel for the Government
                                   TODD GEE
                                   Deputy Chief, Public Integrity Section
                                   Todd.Gee2@usdoj.gov
                                   PETER M. NOTHSTEIN
                                   Trial Attorney, Public Integrity Section
                                   Peter.Nothstein@usdoj.gov
                                   Criminal Division
                                   U.S. Department of Justice
                                   1400 New York Avenue, NW
                                   12th Floor
                                   Washington, DC, 20005
                                   Telephone: (202) 514-1412


                                   DATED: December 20, 2019




                                        12
Case 3:19-cr-00001-TJC-PDB Document 73 Filed 12/20/19 Page 13 of 13 PageID 721




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the

   foregoing pleading with the Clerk of the Court using the CM/ECF system,

   which will send notification of such filing to the attorneys of record for the

   defendant.


   Dated: December 20 2019                   /s/ Peter M. Nothstein
                                         Todd Gee, Deputy Chief
                                         Peter M. Nothstein, Trial Attorney
                                         Public Integrity Section
                                         Criminal Division
                                         U.S. Department of Justice




                                        13
